Case 3:20-cv-10042-RHC-MJH ECF No. 19 filed 07/07/20   PageID.107   Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

Trustees of the
OPERATING ENGINEERS LOCAL 324 HEALTH
CARE PLAN, the OPERATING ENGINEERS LOCAL
324 PENSION FUND, the OPERATING ENGINEERS
LOCAL 324 RETIREE BENEFIT FUND, the
OPERATING ENGINEERS LOCAL 324 VACATION
FUND, the OPERATING ENGINEERS LOCAL 324
SUPPLEMENTAL VACATION FUND, the
OPERATING ENGINEERS LOCAL 324
APPRENTICESHIP FUND, the OPERATING
ENGINEERS LOCAL 324 INDUSTRY
ADVANCEMENT FUND, the OPERATING
ENGINEERS LOCAL 324 LABOR MANAGEMENT
FUND, and the OPERATING ENGINEERS LOCAL
324 DEFINED CONTRIBUTION PENSION PLAN,

            Plaintiffs,
                                              Case No. 20-cv-10042
v.
                                              Hon. Robert H. Cleland
ALPHA ELECTRIC & ENGINEERING, L.L.C.,
and BRIAN ABBOTT, Individually,

          Defendants.
__________________________________________________________________

          EX-PARTE ORDER (i) DISMISSING CASE WITHOUT
          PREJUDICE, AND (ii) SETTING PROCEDURES FOR
          RE-OPENING OF CASE AND ENTRY OF JUDGMENT

      Defendants have not answered or otherwise responded to the Complaint;

Plaintiffs, corporate Defendant ALPHA ELECTRIC & ENGINEERING, L.L.C.,

and individual Defendant BRIAN ABBOTT, have entered into a settlement


                                     1
Case 3:20-cv-10042-RHC-MJH ECF No. 19 filed 07/07/20         PageID.108     Page 2 of 3




agreement regarding the claims of the Plaintiffs (the “Settlement Agreement”) which

provides and which Defendants have consented to, among other things, for the

dismissal of the case without prejudice, and for the re-opening of same and entry of

a judgment against Defendants in the event of a Default under the Settlement

Agreement upon the filing by Plaintiffs of an Affidavit of Default and after the filing

by Plaintiffs of a Motion for Entry of Order Re-Opening Case and Entry of

Judgment, with notice and a hearing thereon; Plaintiffs have filed with this Court

concurrently herewith a Notice of Conditional Dismissal Without Prejudice subject

and conditioned in all respects, however, to entry of this Order; and the Court, after

having been fully advised of the terms of such agreement;

      IT IS HEREBY ORDERED AND ADJUDGED as follows:

      1.     This case is dismissed without prejudice and without costs or attorney’s

fees to either party and shall be administratively closed.

      2.     Upon the occurrence of a Default under the Settlement Agreement,

Plaintiffs shall file with this Court and serve on Defendants (a) Notice of Re-

Opening Case, (b) an Affidavit of Default under Settlement Agreement, and, (c) a

Motion for entry of an Order Re-Opening Case and Entry of Judgment to enforce

the terms of the Settlement Agreement which shall include a credit for any payments

which have been made under the Settlement Agreement and an award of statutory

prejudgment interest, costs and attorneys’ fees.


                                          2
Case 3:20-cv-10042-RHC-MJH ECF No. 19 filed 07/07/20      PageID.109   Page 3 of 3




      3.     This Court shall retain jurisdiction over this matter for purposes of

enforcing the Settlement Agreement and the matters set forth in the preceding

paragraph.




                                      s/Robert H. Cleland
                                      UNITED STATES DISTRICT JUDGE


DATED: July 7, 2020




                                        3
